



EXHIBIT 10.37


RESTRICTED STOCK AGREEMENT
Name of Participant:  XXXXXXX
Name of Plan: Amended and Restated 2015 Ashland Global Holdings Inc. Incentive
Plan
Number of Shares of Ashland Global Holdings Inc.
Common Stock: XXXXXXX
Par Value Per Share:  $0.01
Vesting Dates: XXXXXXX
Date of Award: __________________________20___
Ashland Global Holdings Inc. (“Ashland”) hereby awards to the above-named
Participant (hereinafter called the “Participant”) XXXXXXX shares of Ashland
Common Stock, par value $0.01 per share, subject to certain restrictions
(hereinafter called “Restricted Stock”), as an award (“Award”) pursuant to the
Amended and Restated 2015 Ashland Global Holdings Inc. Incentive Plan
(hereinafter called the “Plan”) and this Restricted Stock Agreement
(“Agreement”), in order to provide the Participant with an additional incentive
to continue his/her services to Ashland and to continue to work for the best
interests of Ashland.
Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of shares of Restricted Stock set forth above, subject to and upon
all the terms, provisions and conditions contained herein and in the Plan.
Capitalized terms used but not defined in this Agreement shall have the meanings
given such terms in the Plan.
This Award will be evidenced by entry on the books of Ashland’s transfer agent,
Wells Fargo Bank, N.A. Each entry in respect of shares of Restricted Stock shall
be designated in the name of the Participant and shall bear the following
legend:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeitures) contained
in the Plan and the Agreement entered into between the registered owner and
Ashland Global Holdings Inc.”
The Restricted Stock will become vested, provided that the Participant remains
in the continuous employment of Ashland and its subsidiaries through the Vesting
Dates set forth above. The Restricted Stock may not be sold, assigned,
transferred, pledged, or otherwise encumbered (except to the extent such shares
shall have vested) until such Vesting Dates. While the Restricted Stock granted
under this Award remains unvested, on each date the cash dividends are paid to
holders of Common Stock, Ashland will credit the Participant with a whole number
of additional shares of Restricted Stock on the unvested portion of the Award,
determined as (1) the product of the number of unvested shares of Restricted
Stock held by Participant as of the date of record for such dividend times the
per share cash dividend amount, divided by (2) the Fair Market Value (as defined
in the Plan) per share on the dividend payment date (with all fractional shares,
if any, resulting from such calculation being cancelled as of such date). Such
additional Restricted Stock will be subject to the same vesting conditions and
restrictions as the underlying Restricted Stock. Except as otherwise provided
below or unless otherwise determined and directed by the P&C Committee, in the
case of the Participant’s termination for any reason prior to a Vesting Date,
all such Restricted Stock which has not vested will be forfeited. Except for
such restrictions described above, the Participant will have all rights of a
shareholder with respect to the shares of Restricted Stock.


1
[[NYCORP:3626015v2:3202W: 11/13/2016--04:35 PM]]

--------------------------------------------------------------------------------





Notwithstanding the foregoing, and notwithstanding any provision of Section
12(A) of the Plan to the contrary, this Award shall be treated as follows in the
event of a Change in Control prior to a Vesting Date and while the Participant
remains employed by Ashland:
(a) If the Award is assumed, continued, converted or replaced by the surviving
or resulting entity in connection with the Change in Control, then the Award
shall continue to vest subject to the Participant’s continued employment through
the Vesting Dates; provided that any outstanding unvested Restricted Stock will
immediately vest upon the termination of the Participant’s employment by Ashland
without “Cause” and not as a result of the Participant’s Disability or death
during the one-year period commencing on the date of the Change in Control. For
purposes of this Agreement, “Cause” shall mean (i) the willful and continued
failure of the Participant to substantially perform his or her duties with
Ashland or a subsidiary (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness), (ii) willful
engaging by the Participant in gross misconduct materially injurious to Ashland
or a subsidiary, or (iii) the Participant’s conviction of or the entering of a
plea of nolo contendre (or similar plea under the law of a jurisdiction outside
the United States) to the commission of a felony (or a similar crime or offense
under the law of a jurisdiction outside the United States).
(b) If the Award is not assumed, continued, converted or replaced by the
surviving or resulting entity in connection with the Change in Control, then any
outstanding unvested Restricted Stock subject to the Award will immediately vest
upon the date of the Change in Control.
For purposes of this Agreement, the Award will not be considered to be assumed,
continued, converted or replaced by the surviving or resulting entity in
connection with the Change in Control unless (i) the Award is adjusted to
prevent dilution of the Participant’s rights hereunder as a result of the Change
in Control, and (ii) immediately after the Change in Control, the Award relates
to shares of stock in the surviving or resulting entity which are publicly
traded and listed on a national securities exchange, in each case as determined
by the P&C Committee in its sole discretion prior to such Change in Control.
For the avoidance of doubt, the transaction, or series of transactions,
initially approved by the Ashland Board of Directors on September 16, 2015,
intended to separate the Valvoline business from Ashland’s specialty chemical
business and create two independent, publicly traded companies, shall not
constitute a “Change in Control” for purposes of this Award.
Notwithstanding the foregoing, the P&C Committee may, in its sole discretion,
provide for accelerated vesting of the Award at any time and for any reason.
As the Restricted Stock vests, the Participant will owe applicable federal
income and employment taxes and state and local income and employment taxes at
the Vesting Date of the shares of Restricted Stock that vest. The amount of
taxes due in each instance is based on the fair market value of the Common Stock
delivered on the applicable Vesting Date.
Nothing contained in this Agreement or in the Plan shall confer upon the
Participant any right to continue in the employment of, or remain in the service
of, Ashland or its subsidiaries.
Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan. The Participant
understands that such processing of this information may need to be carried out
by Ashland, its subsidiaries and by third party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. By accepting this Award, the Participant consents to
the processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.


2
[[NYCORP:3626015v2:3202W: 11/13/2016--04:35 PM]]

--------------------------------------------------------------------------------





The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to Ashland at 50 E. RiverCenter Blvd., Covington, KY 41011
Attention: Shea Blackburn, this consent shall be effective for the duration of
the Award. The Participant also understands that the Participant shall have the
right at any time to request that Ashland deliver written copies of any and all
materials referred to above at no charge.
This Award is granted under, and is subject to, all the terms and conditions of
the Plan, including, but not limited to, the forfeiture provision of Section
16(H) of the Plan. In consideration of this Award, the Participant agrees that
without the written consent of Ashland, the Participant will not (i) engage
directly or indirectly in any manner or capacity as principal, agent, partner,
officer, director, employee or otherwise in any business or activity competitive
with the business conducted by Ashland or any of its subsidiaries; or (ii)
perform any act or engage in any activity that is detrimental to the best
interests of Ashland or any of its subsidiaries, including, without limitation,
(aa) solicit or encourage any existing or former employee, director, contractor,
consultant, customer or supplier of Ashland or any of its subsidiaries to
terminate his, her or its relationship with Ashland or any of its subsidiaries
for any reason, or (bb) disclose proprietary or confidential information of
Ashland or any of its subsidiaries to third parties or use any such proprietary
or confidential information for the benefit of anyone other than Ashland and its
subsidiaries (the “Participant Covenants”), provided, however, that section (ii)
above shall not be breached in the event that the Participant discloses
proprietary or confidential information to the Securities and Exchange
Commission, to the extent necessary to report suspected or actual violations of
U.S. securities laws, or the Participant’s disclosure of proprietary or
confidential information is protected under the whistleblower provisions of any
applicable law or regulation. Furthermore, Participant is advised that if
Participant discloses proprietary or confidential information of Ashland or its
subsidiaries that constitutes a trade secret to which the Defend Trade Secrets
Act (18 USC Section 1833(b)) applies, then Participant shall not be held
criminally or civilly liable under any federal or state trade secret law, or
considered to be in violation of this Agreement where Participant's disclosure
is made solely for the purpose of reporting or investigating a suspected
violation of law and in confidence to a federal, state, or local government
official, whether directly or indirectly, or to an attorney; or where
Participant's disclosure is made in a complaint or other document filed in a
lawsuit or other proceeding against Ashland or any of its subsidiaries, and such
filing is made under seal. The Participant understands that if he or she makes a
disclosure of proprietary or confidential information that is covered above, he
or she is not required to inform Ashland, in advance or otherwise, that such
disclosure(s) has been made.
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the Participant Covenants either during the Participant’s employment or
within twenty-four (24) months following the Participant’s termination of
employment with Ashland or its subsidiaries for any reason: (i) Ashland may
eliminate or reduce the amount of any compensation, benefit, or payment
otherwise payable by Ashland or any of its subsidiaries (either directly or
under any employee benefit or compensation plan, agreement, or arrangement),
except to the extent such compensation, benefit or payment constitutes deferred
compensation under Section 409A of the Code and such elimination or reduction
would trigger a tax or penalty under Section 409A of the Code, to or on behalf
of the Participant in an amount up to the total amount of the closing stock
price of Common Stock on the vesting date multiplied by the number of shares of
Common Stock delivered to the Participant under this Agreement; and/or (ii)
Ashland may require the Participant to pay Ashland an amount up to the closing
stock price of Common Stock on the vesting date multiplied by the number of
shares of Common Stock delivered to the Participant under this Agreement; in
each case together with the amount of Ashland’s court costs, attorney fees, and
other costs and expenses incurred in connection therewith.


3
[[NYCORP:3626015v2:3202W: 11/13/2016--04:35 PM]]

--------------------------------------------------------------------------------





Copies of the Plan and related Prospectus are available for the Participant’s
review on Fidelity’s website.
This grant of Restricted Stock is subject to the Participant’s on-line
acceptance of the terms and conditions of this Agreement through the Fidelity
website. By accepting the terms and conditions of this Agreement, the
Participant acknowledges receipt of a copy of the Plan, Prospectus, and
Ashland’s most recent Annual Report and Proxy Statement (the “Prospectus
Information”). The Participant represents that he or she is familiar with the
terms and provisions of the Prospectus Information and hereby accepts this Award
on the terms and conditions set forth herein and in the Plan, and acknowledges
that he or she had the opportunity to obtain independent legal advice at his or
her expense prior to accepting this Award.
IN WITNESS WHEREOF, ASHLAND has caused this instrument to be executed and
delivered effective as of the day and year first above written.
ASHLAND GLOBAL HOLDINGS INC.
 
 
By: __________________________________________ 
Name: 
Title: 
 


4
[[NYCORP:3626015v2:3202W: 11/13/2016--04:35 PM]]